DETAILED ACTION

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (US Pub No 2011/0174273).
In regard to claim 1, Otsuka discloses an injector arrangement structure (see Figs 1 and 4 and Abstract) comprising:
an air cleaner (20, Fig 2) which is arranged at a rear side of an engine (15) for a vehicle (1); 
a rear suspension (comprising at least swing arm bracket 11 of frame 8) which extends vertically at the rear side of the engine (generally extending forward and upward towards engine 15 as seen in Fig 1); and 
a first injector (28, best seen in Fig 4) which is attached to the air cleaner (20, via duct 19), wherein 
the air cleaner includes an outlet tube (duct 19) configuring a clean side of the air cleaner (Paragraph 0048: “The air cleaner 20 cleans air taken in from outside using an air cleaner element 21 and guides the cleaned air to the air-intake duct 19.”), 
the rear suspension (bracket 11 of frame 8) and the outlet tube overlap each other in a side view (visible in Fig 1 and in detail in Fig 5), 
a partition wall (19q) dividing an intake passage vertically (at least partially dividing some “lower” portion (39a) of the cavity in 19 from an “upper” portion) is provided inside the outlet tube (19), and
the first injector (28) is attached from a lower side of the outlet tube (indirectly attached to the “absolute bottom”, but still attached to a portion (19i) which is lower than some other portion of the tube (19m)) so as to inject fuel toward the partition wall (28a generally aimed at 19q).
In regard to claim 2, Otsuka discloses the structure of claim 1, wherein
the outlet tube includes a chamber portion (generally surrounded by flange 19g and wall section 19m, Fig 4) which is connected to a dirty side of the air cleaner (being bolted to the filter element 21, also see Paragraph 0057: “A flange portion 19g is provided at a rear end of the chamber portion 19c and coupled to the air cleaner 20 (see FIG. 1).”) and a tubular connection portion (19b) which is formed continuously to a downstream side of the chamber portion and connected to an intake port side of the engine (see Fig 1 and Paragraph 0053),
the chamber portion has a shape expanded in diameter with respect to the connection portion (see 19m vs 19b in Fig 4), and
the partition wall and the first injector are provided in the chamber portion (at least a portion of the injector extending past the duct wall in between 19m and 19b).
In regard to claim 9, Otsuka discloses the structure of claim 1, further comprising: 
a vehicle body frame (with at least parts 6, 7, 8, 9, and 11) on which the engine is mounted (Paragraph 0047: “An engine 15 is mounted in a space defined by the frame 6 and is fastened to respective portions of the frame 6.”),
wherein the vehicle body frame includes a pair of main frames extending rearward and downward from a head pipe (Paragraph 0046: “frame 6 includes a head pipe 7 and a pair of right and left main frames 8 extending rearward from an upper portion of the head pipe 7 such that the main frames 8 are tilted slightly downward”), and
wherein the first injector (28) is provided at a position overlapping with the rear suspension (11) in the side view and between the pair of main frames (8, see Fig 5).
In regard to claim 10, Otsuka discloses the structure of claim 1, claim 1 further comprising:
a throttle body (18, see especially Fig 2) which is connected an intake port (15d) of the engine (15) and the outlet tube (19) therebetween (see Paragraph 0047: “throttle device 18 is coupled to the intake port 15d via a pipe-shaped holder 17 extending rearward. An air-intake duct 19 is coupled to a rear portion of the throttle device 18 and an air cleaner 20 is coupled to a rear portion of the air-intake duct 19”); and
a second injector (27) which is attached to the throttle body from the lower side (Paragraph 0051: “downstream injector 27 is attached to a body 30 of the throttle device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JACOB M AMICK/Primary Examiner, Art Unit 3747